Title: From John Adams to James Sullivan, 26 April 1785
From: Adams, John
To: Sullivan, James


          
            Dear Sir.
            Auteuil April 26th. 1785.
          
          Yesterday at the Marquis de la Fayette’s, he told me, that he had received a Letter from Mr: Gerry, in which he was surprized to be informed that the French Chargé des Affaires had demanded Mr: Longchamps to be given up. This was unexpected to him, he said, as he had understood at Court that the Ministry were pretty well contented with the Sentence against Mr: Longchamps. He thought too that the Members of Congress, would be surprized, especially, as they probably received soon after the demand, Letters from him that the Ministers he thought would not press the Matter. I told him that I had received Information too, both from Mr Gerry and the minister of foreign Affairs to the same Effect. that possibly the French Ministry thought it necessary to make the demand and keep up the Claim as a Check upon the Kings own Subjects; although they might be Sensible of the improbability of the demands being complied with. He said this might be, and fully agreed with me, that as our Courts of Judicature had already taken Cognizance of the Cause, passed Sentence upon the Crime and carried that Sentence into Execution according to the Laws of the State, Congress could not with propriety now give him up, if indeed it were ever in any Case proper, without a Convention for that Purpose. We agreed farther in Opinion that it would be proper to say in the Answer to the Office, some handsome Thing to the Court and to give the Reasons for the Refusal in as soft Language as may be. I may add in a private Letter to you, that a complaisant answer, added to the Motive of restraining their own Subjects, may be all that is expected. It would not be proper for me to compromise the Marquis, by giving Official Information of this Conversation, although it is very proper to be communicated to some Member of Congress.
          I met Mr: Hailes the British Chargé des Affaires Yesterday at Dinner, at a Noble House in the City, and fell designedly into Conversation with him upon the Subject of the Frontier Posts, in the Course of which I asked him, what could be the Reason of the delay to surrender those Posts? He said he could not pretend to say, precisely, but he had no doubt it was the private Interest of some Individual Officer, or Trader which had hitherto studied pretences and Excuses for delay: but that we might depend upon it, there were no Thoughts at Court or in the Nation, of holding those Posts. Mr: Pitt was a Man of the most perfect moral Character, and of the highest Sense of public, and private Honour, and would abhor every Idea of violating the national Faith— He asked if I did not think him a wonderfull young Man. I told him I did. that I had often seen with surprize his firmness and Coolness, his comprehensive knowledge of Business, and his perfect command of himself, qualities in which he had shewn himself superior to all his Rivals. that he seemed to be the Man for the Salvation of the Nation if it were yet in a salvable State: But that he did not yet appear to be sufficiently Sensible how large a share America must have in assisting him to save the Nation. That he would finally miss his object, and fail in all his great Projects if he did not place the intercourse with America upon a proper footing— He laughed and said it was very true, and as soon as we have settled with Ireland, says he, we will take you in hand, and settle with you upon honest and generous Terms, but it is dangerous attempting too many Things at once. I think it very silly, says he in our People, to hold those Posts, and it does no good, and I have written so, & will again.
          This Letter will be delivered you, by my Son John Quincy Adams, who is going to Colledge and the Bar, where I beg Leave to solicit for him your kind Protection and Patronage.
          With great regard. I have the Honour to be, Sir &c
        